DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:
“by that” in line 2 should read “by the”.
“surface;” in line 7 should read “surface; and”.
“toward the” in line 8 should read “in a”.
“and said side ramps spaced” in line 9 should read “said side ramps being spaced”.
“one another” in line 10 should read “each other”.
Claim 31 is objected to because of the following informality: “said home” in line 3 should read “said first home”.
Claim 33 is objected to because of the following informality: “position, and” in line 23 should read “position,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation "the outer surface" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “outer surfaces”.
Claim 24 recites the limitation "the distal direction" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a distal direction”.
Claim 30 recites the limitation "a stapler channel" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the stapler channel mentioned in claim 24 or a totally new stapler channel. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the stapler channel”.
Claim 33 recites the limitation "the center ramp" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 33 depended from claim 25 instead of claim 24. For examination purposes, the examiner is interpreting the limitation as if claim 33 depends from claim 25 instead of claim 24.
Claims 25-33 are rejected as being indefinite because they depend from claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-33 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hibner et al. (US 2017/0105751), hereinafter Hibner.
Regarding claim 24, Hibner discloses an unloader (1900 in Figures 27-28B), the unloader (1900) comprising:
a proximal body (1928 in Figure 27);
an aperture (the leftmost substantially semicircular groove in 1928 shown in Figure 27) defined through said proximal body (1928) (apparent from Figure 27), said aperture (the leftmost substantially semicircular groove in 1928 shown in Figure 27) including a perimeter (the perimeter of the leftmost substantially semicircular groove in 1928 shown in Figure 27);
a cavity (the open space inside 1902 and 1904 in Figure 27, collectively) distal to said aperture (the leftmost substantially semicircular groove in 1928 shown in Figure 27) (apparent from Figure 27), said cavity (the open space inside 1902 and 1904 collectively) including a lower surface (the bottom surface of 1904 shown in Figures 27-30); and
two side ramps (the “first side ramp” and the “second side ramp” shown circled in an annotated version of Figure 30 of Hibner, hereinafter Figure 30x, below) distal to said aperture (the leftmost substantially semicircular groove in 1928 shown in Figure 27) (apparent when Figure 30x is viewed in relation to Figures 27-28B), said side ramps (the “first side ramp” and the “second side ramp” shown circled in Figure 30x below) extending upward in a distal direction from said lower surface (the bottom surface of 1904) (apparent from Figure 30x below), said side ramps (the “first side ramp” and the “second side ramp” shown circled in Figure 30x below) being spaced apart from said aperture (the leftmost substantially semicircular groove in 1928 shown in Figure 27) (apparent when Figure 30x is viewed in relation to Figures 27-28B) and spaced laterally apart from each other (apparent from Figure 30x below).

    PNG
    media_image1.png
    727
    1164
    media_image1.png
    Greyscale

Figure 30x: an annotated version of Figure 30 of Hibner
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “engageable with a stapler channel and a curved-tip cartridge held by the stapler channel” and “shaped and sized to correspond to outer surfaces of the stapler channel and the cartridge held by the stapler channel” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the unloader (1900) and the perimeter (the perimeter of the leftmost substantially semicircular groove in 1928 shown in Figure 27) of Hibner are capable of performing the claimed functions.
Regarding claim 25, Hibner discloses:

a center ramp (shown in Figure 30x above) extending upward in the distal direction from a top of said stop (the leftmost/distalmost vertical wall of the “U-shaped groove” shown in Figure 30x above), said center ramp (shown in Figure 30x above) positioned laterally between said side ramps (apparent from Figure 30x above).
Regarding claim 26, Hibner discloses that the stop (the leftmost/distalmost vertical wall of the “U-shaped groove” shown in Figure 30x above) comprises a vertical wall extending upward from the lower surface (the bottom surface of 1904) (clear from Figure 30x above).
Regarding claim 27, Hibner discloses that the side ramps (the “first side ramp” and the “second side ramp” shown circled in Figure 30x above) define a trough (the “U-shaped groove” between the “first side ramp” and the “second side ramp” shown in Figure 30x above) that extends between the side ramps (apparent from Figure 30x above).
Regarding claim 28, Hibner discloses that the stop (the leftmost/distalmost vertical wall of the “U-shaped groove” shown in Figure 30x above) is located at a distal end of the trough (the “U-shaped groove” between the “first side ramp” and the “second side ramp” shown in Figure 30x above) (apparent from Figure 30x above).
Regarding claim 29, Hibner discloses that the perimeter (the perimeter of the leftmost substantially semicircular groove in 1928 shown in Figure 27) of the aperture (the leftmost substantially semicircular groove in 1928 shown in Figure 27) includes two horizontal planes (the first horizontal plane being the plane that is tangent to the topmost midpoint of the arc of the leftmost substantially semicircular groove in 1928 shown in Figure 27, and the second horizontal plane being the plane that is parallel to the first plane and that passes through the bottom two endpoints of the leftmost substantially semicircular groove in 1928 shown in Figure 27) spaced laterally apart on opposite sides of said perimeter (because the topmost midpoint of the arc of the leftmost substantially semicircular groove in 1928 shown in Figure 27 is spaced laterally apart from the bottom two endpoints of the leftmost substantially semicircular groove in 1928 shown in Figure 27 on opposite sides of the perimeter).
Regarding claim 30, Hibner discloses that the two horizontal planes (the first horizontal plane being the plane that is tangent to the topmost midpoint of the arc of the leftmost substantially semicircular groove in 1928 shown in Figure 27, and the second horizontal plane being the plane that is parallel to the first plane and that passes through the bottom two endpoints of the leftmost substantially semicircular groove in 1928 shown in Figure 27) define a keying element (apparent from Figure 27, Paragraph 0121).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “to ensure that the stapler channel is correctly inserted into the unloader” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the keying element of Hibner is capable of performing the claimed function.
Regarding claim 31, Hibner discloses that the lower surface (the bottom surface of 1904) of the cavity (the open space inside 1902 and 1904, collectively) has a concave curvature (shown in an annotated version of Figure 28A of Hibner, hereinafter Figure 28x, below).

    PNG
    media_image2.png
    660
    1294
    media_image2.png
    Greyscale

Figure 28x: an annotated version of Figure 28 of Hibner
Regarding claim 32, Hibner discloses that the concave curvature (shown in Figure 28x above) of the lower surface (the bottom surface of 1904) is a constant curvature (apparent from Figure 28x above).
Regarding claim 33, Hibner discloses that the center ramp (shown in Figure 30x above) is planar (apparent from Figure 30x above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731